Citation Nr: 1138504	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  00-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 22, 1999 for the award of service connection for left wrist bayonet wound residuals and dorsum left wrist scar. 

3.  Entitlement to an effective date earlier than December 22, 1999 for the award of service connection for dorsum right and left hand burn scars.
  
4.  Whether there was clear and unmistakable error (CUE) in an August 12, 1954 rating decision which denied service connection for burns of the hands.

5.  Whether there was clear and unmistakable error (CUE) in an August 12, 1954 rating decision which denied service connection for a stab wound of the left wrist.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to December 1953.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Procedural history

Effective date claims

In an October 2000 rating decision, the RO awarded the Veteran service connection for residuals of a bayonet wound to the left wrist [evaluated 10 percent disabling, effective December 22, 1999], and for residual burn scars of the right hand [evaluated noncompensably disabling, also effective December 22, 1999].  The Veteran disagreed with these assigned initial ratings, and with the effective dates of service connection in a subsequent October 2000 statement.  Following the issuance of a November 2000 statement of the case (SOC), the Veteran perfected an appeal as to these issues by filing a timely VA Form 9.  See the Veteran's November 20, 2000 substantive appeal.

During the pendency of the appeal, the RO awarded the Veteran separate compensable evaluations for the residuals of his left wrist stab wound and his associated scar.  See the RO's January 2002 rating decision.  Shortly thereafter, the Veteran indicated that he was happy with this rating, and that he only wished to continue his appeal as to the effective date issues noted above.  See the Veteran's February 24, 2002 letter, page 1; see also his March 14, 2002 VA Form 9 [specifying his intent to appeal only for the assignment of service-connection effective dates dating back to 1954].  Indeed, at a hearing before the undersigned at the RO in July 2002, the Veteran's representative specified that "there is no issue in regards to any increased evaluation whatsoever."  See the July 2002 hearing transcript, pages 2 and 3.  Accordingly, the issues of entitlement to higher initial ratings for residuals of a left wrist stab wound with scar and for right hand burn scars are withdrawn.  See 38 C.F.R. § 20.204 (2010).

Notably, in a January 2002 supplemental statement of the case (SSOC), the RO concluded that service connection for burn scars should be extended to the Veteran's left hand in addition to his right.  The RO assigned a noncompensable evaluation for left hand burn scars, effective December 22, 1999, and added the Veteran's left hand scars to his appeal for consideration of an earlier effective date.  Accordingly the issues on appeal are as listed above.

In a November 2002 decision, the Board denied the Veteran's effective date claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), which vacated and remanded the decision after the parties filed a September 2003 Joint Motion for Remand.  The Board remanded both issues for further procedural development in a September 2004 decision in compliance with the Joint Motion's instructions.  After additional development, the Veteran's effective date claims were readjudicated by the RO in a May 2008 SSOC.  The Veteran's claims file has been returned to the Board for further appellate review.
CUE claims

In the Board's September 2004 decision to remand the Veteran's effective date claims, the Board also referred the issue of whether there was CUE in the RO's August 1954 rating decision [which denied entitlement to service connection for the residuals of a left wrist stab wound, and for burn scars of both hands] to the RO for initial adjudication.  See the Board's September 2004 decision, page 3.  The RO subsequently denied the Veteran's CUE claims in an October 2007 rating decision.  Shortly after the Veteran received notification of the denial of his CUE claims, the Veteran's former attorney [who has since been released by the Veteran, as discussed in more detail below] filed a VA Form 9 dated May 6, 2008, with 10 pages of attached argument against the RO's finding of an absence of CUE in its August 1954 rating decision.  The Board construes the submission of this Form 9 and attached argument as a timely Notice of Disagreement (NOD) with the RO's October 2007 rating decision, which denied the Veteran's CUE claims.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally construe all documents filed by a claimant].  Crucially, the RO has not yet issued a SOC as to the Veteran's CUE claims.

PTSD claim

The RO denied the Veteran's service-connection claim for PTSD in an October 2001 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.  

As noted above, the Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Boston RO in July 2002.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In September 2004, the Board remanded the Veteran's PTSD claim for additional development.  Such was achieved, and the claim was readjudicated by the RO in a May 2008 SSOC.  The Veteran's claims folder has been returned to the Board for further appellate review.

Clarification of representation

With respect to all claims currently on appeal, the Veteran was previously represented by a private attorney, Donald R. Furman, Esq.  In correspondence dated August 26, 2009, Mr. Furman informed VA that the Veteran had chosen to terminate his representation, as is the Veteran's right.  Indeed, on August 20, 2009, the Veteran signed a new VA Form 21-22 [Appointment of Veterans Service Organization as Claimant's Representative] dated August 20, 2009 that specifically designated the American Legion as his representative.  As noted above, the American Legion is still representing the Veteran in this current appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's CUE claims and claims for earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record supports a finding that the Veteran currently has PTSD that is related to his military service.


CONCLUSION OF LAW

PTSD was caused by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's PTSD claim were sent to the Veteran in February 2003, August 2005 and March 2006.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's September 2004 remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced March 2006 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's PTSD claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard [e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror].  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997). 

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3)  no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  . 

Analysis

In essence, the Veteran contends that he currently has PTSD that was caused by stressful and traumatic experiences during his active duty military service.

As noted above, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

Moving first to element (2), in-service stressor, the Board initially notes that although the Veteran served during the Korean War period, he is not a veteran of combat, nor did he serve in an actual war zone.  He has earned no medals indicative of combat service, and the Veteran does not contend that he had any combat experience.

Rather, the Veteran has described three in-service experiences occurring on Army bases in the United States that he believes caused or contributed to his development of PTSD.  First, the Veteran recounts that while stationed in Ft. Campbell, Kentucky, he had a friend who died when his parachute did not open correctly.  The Veteran has not indicated whether he actually watched his friend die, nor has he identified his friend's name.  The Center for Unit Records Research (CURR) could not verify this claimed stressor based on a lack of specificity in information provided by the Veteran.  See the April 29, 2004 report from CURR regarding the Veteran's claimed stressors.   

Second, the Veteran recounts being stabbed in the wrist with a bayonet by a fellow soldier who surprised him during a training exercise while stationed at Ft. Benning, Georgia.  The Board finds the Veteran's account of this stressor to be both competent and credible in light of the fact that the Veteran clearly received treatment for a bayonet stab wound of the wrist in service, and that such residual wrist disability has already been recognized as service-connected by VA.  

Last, the Veteran recounts being burned during service in a gasoline tank explosion, also at Ft. Benning, Georgia.  More specifically, the Veteran testified in July 2002 that he was standing about twelve to fifteen feet away from a gasoline tank that exploded, forcing him to the ground, and causing burns to his hands from the fireball.  See the July 2002 hearing transcript, pages 12 and 13.  He stated that he saw another soldier in closer proximity to the tank catch on fire and get taken away with burns all over his body.  Id. at pages 7 and 12.  Although CURR could not verify the injury or death of this other soldier, the Veteran's service treatment records do note treatment for blisters on the hand caused by high octane gas, and the Veteran is currently service-connected for residual scars for these burns.  See the Veteran's August 26, 1953 treatment report.  The Board finds no reason to disbelieve the Veteran's account as to how he was injured, and as to his assertions that he reexperiences the blast in flashbacks and nightmares.  See the July 2002 hearing transcript, page 8.  

Accordingly, the Board believes that the Veteran's competent and credible testimony regarding injuries sustained from being stabbed by a bayonet, and burned by flaming gasoline in service, coupled with the supporting objective medical evidence within the Veteran's service treatment records, adequately verifies such accounts.  For these stressor events only, the Board finds that element (2) of 38 C.F.R. § 3.304(f) is satisfied.
Turning next to element (1), current diagnosis, the Veteran was diagnosed with PTSD, anxiety and depression by Dr. D.F.P. in June 2001.  In rendering these diagnoses, Dr. D.F.P. noted that the Veteran became very depressed and suicidal in 1955 just after military service.  See the June 14, 2001 examination report of Dr. D.F.P.  Adjoining treatment reports specify that the Veteran's in-service bayonet attack as well as his fuel explosion could each cause the Veteran's PTSD.  See, e.g., the Veteran's June 14, 2001 handwritten treatment report of Dr. D.F.P.  Pertinently, Dr. D.F.P. indicated that the Veteran had a "moderated level of Posttraumatic Stress Disorder since his military service" in a November 1, 2001 letter to VA.  There is no medical evidence of record ruling out a PTSD diagnosis, or calling into question Dr. D.F.P.'s findings.  Accordingly, element (1) of 38 C.F.R. § 3.304(f) is also satisfied.

Finally, with respect to element (3), nexus or relationship, Dr. D.F.P. noted in his November 2001 letter that as a result of the Veteran's in-service stressors [being stabbed through the left wrist by a bayonet, and getting burned in a fuel explosion], the Veteran has had PTSD since his military service with symptoms such as anger, difficulty sleeping, hypervigilance and isolation.  See the November 1, 2001 letter from Dr. D.F.P.  Similarly, in prior treatment reports Dr. D.F.P. also noted that being burned in service was a contributing factor to the Veteran's PTSD symptomatology.  See Dr. D.F.P.'s July 16, 2001 handwritten treatment note.  

Based on the opinion above, it is clear that the competent and credible evidence of record weighs in favor of a finding that the Veteran's currently has PTSD that was caused by, or is otherwise related to his verified in-service stressors.  Element (3) of 38 C.F.R. § 3.304(f) is accordingly satisfied, and a grant of service-connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Board regrets having to delay adjudication of the Veteran's remaining claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

CUE claims

As was described in the Introduction, the Veteran has alleged that CUE exists in the RO's August 1954 rating decision, which denied entitlement to service connection for the residuals of a left wrist stab wound, and for burn scars of both hands.  The RO considered the Veteran's assertions, and denied his CUE claims in an October 2007 rating decision.  The Board has construed correspondence dated May 6, 2008 from the Veteran as a timely Notice of Disagreement with the RO's October 2007 rating decision.  A SOC pertaining to these issues has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issues of whether CUE exists in the RO's August 12, 1954 decision to deny service connection for burns of the hands, and whether CUE exists in the RO's August 12, 1954 decision to deny service connection for a stab wound of the left wrist.

Effective date claims

The Veteran also claims entitlement to effective dates earlier than December 22, 1999 for the award of service connection for his left wrist stab wound residuals and scar, and for his burn scars of the hands.  The Board observes that these claims are inextricably intertwined with the Veteran's CUE claims, discussed above.  In other words, if a finding of CUE is warranted for either claim, such may impact the Veteran's claims for earlier effective dates.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's effective date claims is therefore deferred. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA should evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran as to whether clear and unmistakable error (CUE) exists in the RO's August 12, 1954 decisions to deny the Veteran's service-connection claims for burns of the hands and/or for left wrist stab wound residuals.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims.  38 C.F.R. § 20.302(b) (2010).   

2.  After undertaking any other development it deems necessary, VBA should readjudicate the Veteran's claims for earlier effective dates.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


